IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

SHAKERIA SHIEQUEL                   NOT FINAL UNTIL TIME EXPIRES TO
SHAVIO BARGNARE,                    FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D15-3863
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 20, 2016.

An appeal from the Circuit Court for Escambia County.
Gary L. Bergosh, Judge.

Nancy A. Daniels, Public Defender, and Joel Arnold, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Donna A. Gerace and David Llanes,
Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.